internal_revenue_service department of the treasury index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr date ocr re legend dear xi trust a_trust b date sister bank this is in response to your letter dated and other submissions in which you request rulings concerning the estate and generation-skipping_transfer_tax consequences of the modifications to the trusts described below the facts are represented to be as follows in date x created two trusts trusts a and b of her two children the initial co-trustees were x’s sister and bank each trust provide that the individual co-trustee and the designated successor individual co-trustee can remove and replace bank with another corporate trustee the terms of both trusts are identical one for the benefit of each the terms of the terms of each trust provide that during the life of each child beneficiary the trustee may make distributions of income to the child at the trustee’s discretion of the child the trustee may make distributions of income to the child’s issue as is necessary or advisable for their health upon the death happiness maintenance education welfare or comfort addition the trustee may make discretionary distributions of principal to the child or the child’s issue at any time respect to the decision to distribute income and principal the trust instrument states that the term trustee refers to the two co-trustees whenever both are acting and the bank whenever it is acting as sole trustee with in each trust is to terminate on the twentieth anniversary of the last to die of the child and his or her siblings that were living at the time the trust was created or the twentieth anniversary of the death of the last to die of the child and that child’s issue whichever occurs first undistributed_income and principal is to be distributed in equal shares per stirpes to the then-living issue of the child who was the primary beneficiary of the trust or then living to the other trusts created by x still in existence or existence then to a specified private_foundation also provides that in no event shall any trust property vest in xx or otherwise x’s parents or any individual co-trustee by operation of law if there are no other trusts in if there are no issue at termination all in date that are each trust the current trustees propose to petition the local court to to name new successor modify the provisions of trusts a and b individual co-trustees and to modify the removal and replacement clause with respect to the corporate co-trustee they propose to modify the trusts to designate cousins of the beneficiaries to serve as individual co-trustees a successor individual co-trustee can serve as trustee if the beneficiary is then serving as an individual co-trustee of for that person primary beneficiary of each trust or if he or she is deceased a majority of the issue of the primary beneficiary to remove and replace the corporate co-trustee successor corporate co-trustee cannot be subordinate to the taxpayer or beneficiaries within the meaning of internal_revenue_code grant the individual co-trustee of each trust the sole and exclusive power to make trust investments the trusts also will be modified to allow the the current trustees also propose to under the proposed terms any no person named as a comparable trust sec_672 of the you request that we rule as follows the proposed changes to trusts a and b will not cause the interest of any beneficiary of the trusts including any beneficiary serving as trustee to be includible in such beneficiary’s gross_estate under sec_2033 the proposed changes to trusts a and b will not cause the interest of any beneficiary of the trusts including any beneficiary serving as co-trustee to beneficiary’s gross_estate under sec_2036 through be includible in such the proposed changes to trusts a and b will not cause the beneficiary of the trust including any beneficiary serving as co-trustee to be treated as having or having exercised or released a general_power_of_appointment under sec_2041 and sec_2514 the proposed modifications as described above will not affect the exempt status of trusts a and b with respect to the generation-skipping_transfer_tax and made to the trusts all distributions from and the termination of each trust will be exempt from the generation-skipping_transfer_tax if no additions are issue sec_1 sec_2033 provides for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of his death sec_2036 provides that the value of the gross_estate includes the value of any property of which the decedent has made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth which the decedent has retained for his life the possession or enjoyment of or the right to the income from the property or the right to designate the persons who shall possess or enjoy the property or the income from the property in sec_2037 provides that the value of the gross_estate a bona_fide sale for an adequate and full possession or enjoyment of the property can through includes the value of any interest therein of which the decedent has at any time after september in the case of consideration in money or money’s worth by trust or otherwise if ownership of such interest be obtained only by surviving the decedent and interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property the decedent has retained a reversionary made a transfer except sec_2038 provides that the value of the gross_estate includes the value of all property of which the decedent has at any time made a transfer except where there has been a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of the interest in the property or where the decedent relinquished a power by the decedent to alter amend revoke or terminate this power within the three year period ending on the date of the decedent’s death sec_2041 provides that the gross_estate includes any at the time of property with respect to which the decedent has his death a general_power_of_appointment or with respect to which the decedent has at any time released or exercised such power_of_appointment by a disposition which had the property been owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 through inclusive exercisable in favor of the decedent his estate his creditors or the creditors of his estate except where the decedent’s power is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent a general_power_of_appointment is a power which is sec_2514 provides that the exercise or release of a general_power_of_appointment created after date will be deemed a transfer of property by the individual possessing the power sec_20_2041-1 of the estate_tax regulations is either exercisable only in favor of one or provides that a power_of_appointment is not a general power if by its terms it more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors a power_of_appointment exercisable for the purpose sec_20_2041-1 provides that the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as discharge of such fiduciary duties is not a power_of_appointment an incidental consequence of the rev holds that a an unqualified power to remove rul c b decedent grantor’s reservation of a trustee and appoint an individual or corporate successor trustee that is not related or subordinate within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust the property in the trust would not be includible in the decedent grantor’s gross_estate under sec_2036 or sec_2038 accordingly in the present case the trustees propose to petition the local court to modify trusts a and b to designate cousins of the children as individual co-trustees of the trusts named as a successor individual co-trustee can serve as trustee if the beneficiary is then serving as an individual co-trustee of a comparable trust for that person in addition the trustees propose to modify the terms of each trust to allow the primary beneficiary of each trust or if he or she is deceased a majority of the issue of the primary beneficiary to remove and replace the corporate trustee under the terms of the proposed modification any successor corporate trustee may not be related or subordinate to the beneficiary within the meaning of sec_672 no person accordingly we conclude that the proposed changes to trusts a and b will not cause the interest of any beneficiary of the trusts including any beneficiary serving as trustee to be includible in such beneficiary’s gross_estate under sec_2033 or sec_2036 through beneficiaries of trusts a and b will not be treated as holding a general_power_of_appointment and therefore the property in trusts a and b will not be includible in the gross_estate of the beneficiary of that trust under sec_2041 or sec_2514 in addition we conclude that the issue sec_2601 imposes a tax on every generation-skipping_transfer mean a taxable_termination a taxable_distribution or a direct_skip sec_2611 defines a generation-skipping_transfer to sec_2612 provides that a taxable_termination means a lapse of time release of termination by death otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person a taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a direct_skip means a transfer subject_to a tax imposed by chapter sec_11 property to a skip_person sec_2612 provides that of an interest in a power or or sec_2613 defines a skip_person a sec_1 a natural_person all interests are held by skip persons or b there is who is assigned to a generation that is two or more generations below that of the transferor or a person holding an interest in the trust and at no time after the transfer may a distribution including distributions upon termination be made from the trust to a non-skip_person a_trust in which either no sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax will apply to any generation-skipping_transfer made after october sec_26_2601-1 provides an exception to this rule for any distributions from a_trust that was irrevocable on september however this exemption does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust where additions were made to the trust after date in the present case trusts a and b were irrevocable on september trusts after that date modifications or amendments to the trust agreements since that date and there have been no additions to the in addition there have been no the proposed trust modifications as described above are administrative in nature and will not result in any change in the quality value or timing of any beneficiary’s interest in the trusts the proposed modifications to the trust agreements will not confer any additional powers or beneficial interests upon any of the beneficiaries and will not create any additional generation-skipping transfers or increase the amount of any generation-skipping transfers provided for will remain the same the number of younger generations we conclude that trusts a and b are currently exempt from the generation-skipping_transfer_tax imposed by sec_2601 addition we conclude that the proposed trust modifications as described above will not affect the exempt status of the trusts with respect to the generation-skipping_transfer_tax and if no additions are made to the trusts all distributions from and the termination of the trusts will be exempt from the generation-skipping_transfer_tax in except as we have specifically ruled herein we express or imply no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect been a change in material fact or law reconsideration of this ruling should be submitted to this office in doubt whether there has if the taxpayer is a request for a change in if there is this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent _sincerely yours die a ome mary a b erma assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
